Citation Nr: 0509187	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  04-16 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement for treatment at a non-VA 
medical facility on July 25, 2003.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
October 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a  decision of the Boise, Idaho, Department of 
Veterans Affairs (VA) Medical Center (MC).  The VAMC denied 
reimbursement for treatment the veteran had received at a 
non-VA medical facility on July 25, 2003.


REMAND

In an October 2004 statement, the veteran indicated he wanted 
a video conference hearing before the Board.  

Accordingly, the case is hereby REMANDED for the following 
action: 

Schedule a video conference hearing for 
the veteran.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


